DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/016482 filed on 06/22/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8, 10-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, 12, 14-17, and 20 of U.S. Patent No. US10,534,551. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as shown below.
US Patent 10,534,551
Instant Application 16/706588
Claim 1. A computer-implemented method, comprising:
detecting that an asynchronous power loss event (“APL”) has occurred;

determining that a write operation to a first type of non-volatile memory element is in progress, wherein the write operation includes a first physical address and a data, and wherein the first physical address corresponds to a logical address;


canceling the write operation in response to determining that the write operation is to the first type of non-volatile memory element;

retrieving the data from a volatile memory element associated with the non-volatile memory element of the first type;

sending a request for a second physical address, wherein the request includes the first physical address and wherein the request designates a second type of non-volatile memory element;

receiving the second physical address corresponding to the logical address, wherein the second physical address points to the second type of non-volatile memory element; and

storing the data at the second physical address in the non-volatile memory element of the second type.

Claim 8 has similar limitations.

Claim 1. A computer-implemented method, comprising: 



determining that a write operation to a first type of non-volatile memory element is in progress, wherein the write operation includes a first physical address and data; 




canceling the write operation in response to determining that the write operation is to the first type of non-volatile memory element; 






sending a request for a second physical address; 





receiving the second physical address, wherein the second physical address points to a second type of non-volatile memory element; and 

storing the data at the second physical address in the non-volatile memory element of the second type.

Claim 8 has similar limitations.

Claim 2. The method of claim 1, further comprising:
that a second write operation is in progress;

determining that the second write operation is to the second type of non-volatile memory element; and
allowing the second write operation to complete.

Claims 9 and 16 have similar limitations.


determining, in response to the APL, that a second write operation is in progress; and 

allowing the second write operation to complete in response to determining that the second write operation is to the second type of non-volatile memory element.

Claims 10 and 16 have similar limitations.


determining, in response to the APL, that a second write operation to the first type of non-volatile memory element is in progress;

comparing a value of a timer associated with the second write operation to an expected write operation duration value, wherein the expected write operation duration value is associated with the first type of non-volatile memory element; and

allowing, based on the comparing, the second write operation to complete.

Claims 10 and 17 have similar limitations.

Claim 4. The method of claim 2, further comprising: 
determining, in response to the APL, that a second write operation to the first type of non-volatile memory element is in progress; 

comparing a value of a timer associated with the second write operation to an expected write operation duration value, wherein the expected write operation duration value is associated with the first type of non-volatile memory element; and 

allowing, based on the comparing, the second write operation to complete.

Claims 11 and 17 have similar limitations.

Claim 5. The method of claim 1, wherein a storage density of the first type of non-volatile memory element is greater than a storage density of the second type of non-volatile memory element.

Claim 12 has similar limitations.
Claim 5.The method of claim 1, wherein a storage density of the first type of non-volatile memory element is greater than a storage density of the second type of non-volatile memory element.

Claims 12 and 18 have similar limitations.

determining, based on the first type of non-volatile memory element, an encoding scheme; and

decoding, based on the encoding scheme, the data before storing the data at the second physical address.

Claims 14 and 20 have similar limitations.

Claim 7. The method of claim 1, further comprising: 
determining, based on the first type of non-volatile memory element, an encoding scheme; and 

decoding, based on the encoding scheme, the data before storing the data at the second physical address.

Claims 14 and 20 have similar limitations.
.
Claim 15. A system comprising:
a volatile memory element;

a first type of non-volatile memory element;

a second type of non-volatile memory element; and

a processing device coupled to the volatile memory element, the first type of non-volatile memory element, and the second type of non-volatile memory element, the processing device configured to:

detect that an asynchronous power loss event (“APL”) has occurred;

determine that a write operation to the first type of non-volatile memory element is in progress, wherein the write operation includes a first physical address and a data, and wherein the first physical address corresponds to a logical address;

cancel the write operation in response to determining that the write operation is to the first type of non-volatile memory element;


retrieve the data from the volatile memory element associated with the non-volatile memory element of the first type;

send a request for a second physical address, wherein the request includes the first physical address and wherein the request designates the second type of non-volatile memory element;

receive the second physical address corresponding to the logical address, wherein the second physical address points to the second type of non-volatile memory element; and

store the data at the second physical address in the non-volatile memory element of the second type.

A system comprising: 
a volatile memory element; 

a first type of non-volatile memory element; 

a second type of non-volatile memory element; and 

a processing device coupled to the volatile memory element, the first type of non-volatile memory element, and the second type of non-volatile memory element, the processing device configured to: 

detect that an asynchronous power loss event ("APL") has occurred, 

determine that a write operation to a first type of non-volatile memory element is in progress, wherein the write operation includes a first physical address and data, 



cancel the write operation in response to detecting the APL and in response to determining that the write operation is to the first type of non-volatile memory element, 






send a request for a second physical address, 




receive the second physical address, 
wherein the second physical address points to a second type of non-volatile memory element, and 

store the data at the second physical address in the non-volatile memory element of the second type.



Claim 1 of US Patent 10,534,551 comprises all of the limitations that claim 1 of the instant application recites, thus claim 1 of the instant application is anticipated by claim 1 of US 10,534,551. It would have been obvious to a person having ordinary skill in the art to broaden claim limitations in a continuation application by removing some of the claim limitations from the parent application/patent. Claims 8 and 15 of the instant application are anticipated by the corresponding claims 8 and 15 of US 10,534,551, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibatani et al. (US 2017/0068488), hereinafter Shibatani in view of Jung (US 2019/0258593, KR1020180019906)
Regarding claims 1, 8, and 15, taking claim 15 as exemplary, Shibatani teaches a system comprising: 
a volatile memory element (Shibatani, [0044], write buffer 32); 
a first type of non-volatile memory element (Shibatani, [0029], triple-level cell (TLC)-NAND memory); 
a second type of non-volatile memory element (Shibatani, [0035], a single-level cell (SLC)); and 
a processing device (Shibatani, Fig.1, CPU 31) coupled to the volatile memory element (Shibatani, Fig.1, write buffer 32), the first type of non-volatile memory element (Shibatani, Fig.1, User data area 51; [0034], The TLC write method is applied to the blocks allocated for the user data area 51), and the second type of non-volatile memory element (Shibatani, Fig.1, Emergency save area 53; [0035], a single- the processing device configured to: 
detect that an asynchronous power loss event ("APL") has occurred (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation), 
determine that a write operation to a first type of non-volatile memory element is in progress (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation), wherein the write operation includes a first physical address and data (Shibatani, [0055], The write command received from the host 2 includes a starting LBA and a transfer length; [0037], The management of mapping between the LBAs and physical addresses is performed using the look-up table (LUT). The physical address corresponding to a certain LBA represents a storage location in the NAND memory 5 to which data of the LBA is written; [0056], stores the write data received from the host 2 in the write buffer 32), 
cancel the write operation in response to detecting the APL and in response to determining that the write operation is to the first type of non-volatile memory element (Shibatani, [0092], cancels (stops) the current TLC write operation (step S46); Fig.8), 
send a request for a second physical address (Shibatani, [0092], The controller 4 switches a block to be written to a block in the emergency save area 53 from the allocated block in the user data area 51 by the switch 34; [0045]), 
receive the second physical address, wherein the second physical address points to a second type of non-volatile memory element, and 
store the data at the second physical address in the non-volatile memory element of the second type (Shibatani, [0092], the controller 4 uses the NAND controller 33 to start the SLC write operation for writing the whole of the write data of the write buffer 32 to a block (SLC block) in the emergency save area 53 by the SLC write method (step S48).).  
Shibatani teaches a write buffer that temporarily stores write data received from a host, nevertheless, Shibatani does not explicitly teach the write buffer is a volatile memory as claimed. 
However, Shibatani in view of Jung teaches a system comprising a volatile memory element (Jung, [0052], the memory controller 1200 temporarily stores the write data in the buffer memory 1220; [0066], the buffer memory 1220 may be configured as a DRAM.); 
send a request for a second physical address (Jung, [0052], when a write request and write data corresponding thereto are received from the host 2000 … the memory controller 1200 translates a logical address received together with the write request from the host 2000 into a physical address. Also, the memory controller 1200 transfers, to the memory device 1100, the translated physical address and the write data stored in the buffer memory 1220 together with a write command.), 
receive the second physical address, wherein the second physical address points to a second type of non-volatile memory element (Shibatani, [0092], The controller 4 switches a block to be written to a block in the emergency save area 53 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibatani to incorporate teachings of Jung to implement write buffer 32 (of Shibatani) using DRAM. A person of ordinary skill in the art would have been motivated to combine the teachings of Shibatani with Jung because it improves efficiency and performance of the system disclosed in Shibatani by reducing write latency (Jung, [0093]) as DRAM memory provides fast I/O performance.
Claims 1 and 8 have similar limitations as claim 15 and they are rejected for the similar reasons.
Regarding claims 2 and 9, taking claim 2 as exemplary, the combination of Shibatani teaches all the features with respect to claim 1 as outlined above. The combination of Shibatani further teaches the method of claim 1, further comprising: detecting that an asynchronous power loss event ("APL") has occurred, wherein canceling the write operation is further in response to detecting the APL (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation; [0092], cancels (stops) the current TLC write operation (step S46); Fig.8).  
Claim 9 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 5, 12, and 18, taking claim 18 as exemplary, the combination of Shibatani teaches all the features with respect to claim 1 as outlined above. The combination of Shibatani further teaches the system of claim 15, wherein a storage density of the first type (TLC) of non-volatile memory element is greater than a storage density of the second type (SLC) of non-volatile memory element (Shibatani, [0029], a triple-level cell (TLC)-NAND memory which is so configured that 3-bit information can be written per memory cell; [0035], a single-level cell (SLC) write method for writing 1-bit information per memory cell ; Note – The density of a memory cell storing 3-bit per cell is greater than a memory cell storing 1-bit per cell.).  
Claims 5 and 12 have similar limitations as claim 18 and they are rejected for the similar reasons.
Regarding claim 6, 13, and 19, taking claim 19 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani further teaches the system of claim 15, the processing device further configured to: retrieve the data from a volatile memory element associated with the non-volatile memory element of the first type (Shibatani, [0062], the write data is transferred from the write buffer 32 to a page buffer in the NAND memory 5); store the data in a buffer (Shibatani, [0062], a page buffer), wherein the buffer is made available for canceled write operations in response to a global interrupt (Shibatani, [0064], [0064], program data from a page buffer to a memory cell by the SLC write method; [0092], The controller 4 switches a block to be written to a block in the emergency save area 53 from the allocated block in the user data area 51 by the switch 34 (step S47); Fig.8).  
Claims 6 and 13 have similar limitations as claim 19 and they are rejected for the similar reasons.

s 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibatani and Jung as applied to claims 2, 9, and 15 respectively above, and further in view of Flynn (US 2012/0151118), hereinafter Flynn.
Regarding claims 3, 10, and 16, taking claim 16 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani does not explicitly teach the system of claim 15, the processing device further configured to: determine, in response to the APL, that a second write operation is in progress; and allow the second write operation to complete in response to determining that the second write operation is to the second type of non-volatile memory element, as claimed.
However, the combination of Shibatani in view of Flynn teaches the system of claim 15, the processing device further configured to: determine, in response to the APL, that a second write operation is in progress; and allow the second write operation to complete in response to determining that the second write operation is to the second type of non-volatile memory element (Flynn, [0234]; Note – Flynn teaches completing in-progress write request even if power is lost; Shibatani teaches switching in progress MLC/TLC writes to SLC write when power loss event occurs. Combining the teachings of Flynn and Shibatani, in-progress SLC writes will be completed even if power is lost).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shibatani to incorporate teachings of Flynn to track inflight write requests and complete the inflight SLC write requests even if power is lost. A person of ordinary skill in the art 
Claims 3 and 10 have similar limitations as claim 16 and they are rejected for the similar reasons.

Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibatani and Jung as applied to claims 2, 9, and 15 respectively above, and further in view of Lin (US 2018/0101303), hereinafter Lin.
Regarding claims 4, 11, and 17, taking claim 17 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani further teaches the system of claim 15, the processing device further configured to:  
determining, in response to the APL, that a second write operation to the first type of non-volatile memory element is in progress (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation); 
comparing a value of a timer associated with the second write operation to an expected write operation duration value (SLC write time period) (Shibatani, [0087], the controller 4 calculates a remaining time period required to complete the write of an unwritten portion of the write data by the TLC write operation (step S44); [0093], If the remaining time period is not longer than the SLC write time period (No in step S45)), wherein the expected write operation duration value is associated with the first type of non-volatile memory element; and 
allowing, based on the comparing, the second write operation to complete (Shibatani, [0093], the controller 4 determines that the write of write data can be completed more quickly when the current TLC write operation is continued than when the current TLC write operation is switched to the SLC write operation, and continues the current TLC write operation (step S49)).  
The combination of Shibatani does not teach wherein the expected write operation duration value is associated with the first type of non-volatile memory element, as claimed.
However, the combination of Shibatani in view of Lin teaches wherein the expected write operation duration value is associated with the first type of non-volatile memory element (Lin, [0025], the controller 160 cannot spend more than a predetermined amount of time to perform the write operation of the TLC blocks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Shibatani to incorporate teachings of Lin to compare the time needed to complete a TLC write operation with a predetermined amount of time/threshold. When the TLC programming time is longer than the predetermined time, the write operation should be stopped. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Shibatani with Lin because it improves efficiency and performance of the system disclosed in the combination of Shibatani by providing a limit 
Claims 4 and 11 have similar limitations as claim 17 and they are rejected for the similar reasons.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibatani and Jung as applied to claims 1, 8, and 15 respectively above, and further in view of Sharon (US 2013/0055047), hereinafter Sharon.
Regarding claims 7, 14, and 20, taking claim 20 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani does not explicitly teach the system of claim 15, the processing device further configured to: determine, based on the first type of non-volatile memory element, an encoding scheme; and decode, based on the encoding scheme, the data before storing the data at the second physical address, as claimed.
However, the combination of Shibatani in view of Sharon teaches the system of claim 15, the processing device further configured to: determine, based on the first type of non-volatile memory element, an encoding scheme; and decode, based on the encoding scheme, the data before storing the data at the second physical address (Sharon, [0045], a data copy may be performed … from a MLC source to an SLC destination; [0055],  The full copy procedure includes transferring the data to the controller and performing ECC decoding on the data; Note – when MLC data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shibatani to incorporate teachings of Sharon to encode MLC/TLC data and decode the MLC/TLC data before it is copied to an SLC location. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Shibatani with Sharon because it improves efficiency and accuracy of the storage system disclosed in the combination of Shibatani by performing error correction coding on data to be stored (Sharon, [0003]).
Claims 7 and 14 have similar limitations as claim 20 and they are rejected for the similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US 2015/0186225) and Gorobets (US 2016/0098319).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136